FILED
                                                                        United States Court of Appeals
                                        PUBLISH                                 Tenth Circuit

                      UNITED STATES COURT OF APPEALS                         February 21, 2017

                                                                            Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                              Clerk of Court
                         _________________________________

UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                            No. 15-5090

BRUCE CARLTON WRIGHT,

      Defendant - Appellant.
                      _________________________________

                     Appeal from the United States District Court
                       for the Northern District of Oklahoma
                         (D.C. No. 4:14-CR-00136-GKF-2)
                       _________________________________

Barry L. Derryberry, Research and Writing Specialist (Julia L. O’Connell, Federal Public
Defender, William Patrick Widell, Assistant Federal Public Defender, and Julie K.
Linnen, Assistant Federal Public Defender, with him on the briefs), Office of the Federal
Public Defender, Tulsa, Oklahoma, for Defendant-Appellant.

Joel-lyn A. McCormick, Assistant United States Attorney (Danny C. Williams, Sr.,
United States Attorney, with her on the brief), Office of the United States Attorney,
Tulsa, Oklahoma, for Plaintiff-Appellee.
_________________________________

Before PHILLIPS and BALDOCK, Circuit Judges.*


       *
        The Honorable Neil Gorsuch heard oral argument but did not participate in the
opinion. The practice of this court permits the remaining two panel judges, if in
agreement, to act as a quorum in resolving the appeal. See 28 U.S.C. §46(d); see also
United States v. Wiles, 106 F.3d 1516, 1516 n* (10th Cir. 1997) (noting this court allows
remaining panel judges to act as a quorum to resolve an appeal); Murray v. Nat’l Broad.
Co., 35 F.3d 45, 48 (2d Cir. 1994) (remaining two judges of original three judge panel
                        _________________________________

PHILLIPS, Circuit Judge.
                     _________________________________

      A jury convicted Bruce Carlton Wright of conspiracy to commit bank fraud

and of eleven counts of bank fraud arising from his participation in a scheme to

submit false draw requests and invoices to obtain bank loans. The district court

sentenced Wright to thirty-three months’ imprisonment and ordered him to pay

$1,094,490.60 in restitution. Wright raises several issues on appeal, concerning jury

instructions, withheld impeachment evidence, and bank loss and restitution amounts.

We affirm.

                                   BACKGROUND

      A grand jury sitting in the Northern District of Oklahoma indicted Wright and

Alan Blaksley on one count of conspiracy to commit bank fraud in violation of 18

U.S.C. §§ 1349 and 1344 (Count 1), and on twelve counts of bank fraud in violation

of 18 U.S.C. § 1344(1) (Counts 2-13). Before trial, Blaksley pleaded guilty to

conspiracy to commit bank fraud and agreed to testify as a government witness at

trial. Wright chose to defend against the charges at trial.

      During the time charged in the Indictment, June 2007 to July 2008, Wright

served as president of five Oklahoma limited liability companies owned by Blaksley.

One of these companies, Group Blaksley Properties, LLC, obtained a $6.5 million

may decide petition for rehearing without third judge), cert. denied, 513 U.S. 1082
(1995).


                                            2
loan from International Bank of Commerce (Bank) to develop a senior-living

community in Bentonville, Arkansas.1 Sometime during the development of the

property, Wright and Blaksley agreed to a fraudulent scheme in which Wright

submitted fraudulent monthly draw requests for unperformed work and duplicate

draw requests for work already performed elsewhere. As part of their scheme, Wright

and Blaksley included with the draw requests pictures of construction work

supposedly (but not) completed at the Bentonville project. Misled by the false

information, the Bank paid $1,176,490.60 in draw requests to Group Blaksley

Properties. In fact, Group Blaksley Properties had performed little work on the

Bentonville site. Blaksley pocketed almost all of the $1,176,490.60 for his personal

use, and Wright obtained incidental benefits.

      In April 2008, the Bank inspected the property and saw that Group Blaksley

Properties had done much less work than represented. Before 2015, the Bank

foreclosed and sold the Bentonville property, but the record doesn’t say how much it

got from the sale.

      The jury convicted Wright on the conspiracy count and eleven of the twelve

bank-fraud counts.2 Wright didn’t object to the Presentence Investigation Report

(PSR) or any of its contents, either before or at sentencing. The district court adopted

      1
       The Bank’s loan acted as a line of credit, requiring Group Blaksley Properties
to submit draw requests after completion of work.
      2
        The jury found Wright not guilty of Count 2—the first bank-fraud count.
Count 2 represented the first draw request for $82,000. The Presentence Investigation
Report and the district court did not hold Wright accountable for this draw request.

                                           3
the PSR’s uncontested loss calculation of $1,094,490.60, and sentenced Wright to

thirty-three months’ imprisonment. Relying also on the PSR’s uncontested restitution

calculation, the district court ordered Wright to pay $1,094,490.60 in restitution.

Wright appealed.

                                     DISCUSSION

       Wright asserts that the district court erred in five ways: (1) the district court

plainly erred by not including within its listed elements of conspiracy to commit bank

fraud the necessary element of intent to defraud; (2) the district court erred in

responding to a written question from the jury during deliberations by directing the

jury to consider each indictment count separately; (3) the district court erred in

denying Wright’s Motion for New Trial based on a claimed Brady violation; (4) the

district court plainly erred in calculating the loss amount under USSG § 2B1.1(b)(1);

and (5) the district court plainly erred in calculating the restitution amount.

       We review Wright’s first, second, fourth, and fifth asserted errors, to which he

didn’t properly object in the district court, under the plain-error standard. United

States v. Faust, 795 F.3d 1243, 1251 (10th Cir. 2015). Under this standard, Wright

must establish “(1) error, (2) that is plain, which (3) affects substantial rights, and

which (4) seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” United States v. Gonzalez-Huerta, 403 F.3d 727, 732 (10th Cir. 2005)

(quoting United States v. Burbage, 365 F.3d 1174, 1180 (10th Cir. 2004)). Plain error

affects a defendant’s substantial rights if “there is a reasonable probability that, but

for the error claimed, the result of the proceeding would have been different. A

                                             4
reasonable probability is a probability sufficient to undermine confidence in the

outcome.” United States v. Hale, 762 F.3d 1214, 1221 (10th Cir. 2014) (quoting

United States v. Rosales-Miranda, 755 F.3d 1253, 1258 (10th Cir. 2014)).

      Because Wright’s Motion for New Trial, his third asserted error on appeal,

alleges a Brady violation, we review de novo the district court’s denial of that

motion. United States v. Velarde, 485 F.3d 553, 558 (10th Cir. 2007).

I.    The district court didn’t plainly err in its jury instruction listing the
      elements of conspiracy to commit bank fraud.

      We review the jury instructions “in the context of the entire trial to determine

if they accurately state the governing law and provide the jury with an accurate

understanding of the relevant legal standards and factual issues in the case.” United

States v. Kalu, 791 F.3d 1194, 1200–01 (10th Cir. 2015) (quoting United States v.

Thomas, 749 F.3d 1302, 1312 (10th Cir. 2014)).

      Wright argues that the district court plainly erred by not including “intent to

defraud” as an element of conspiracy to commit bank fraud in Jury Instruction 14.

Appellant’s Opening Br. at 13. Because Wright didn’t object to this jury instruction,

we review under the plain-error standard. United States v. LaVallee, 439 F.3d 670,

684 (10th Cir. 2006). Wright’s plain-error argument fails on the first step of the

analysis—he cannot show error. Though the conspiracy instruction didn’t list “intent

to defraud” as an element of the conspiracy, the district court cured this deficiency by

incorporating into the conspiracy instruction that same intent element from

Instruction 15, which provided the elements of bank fraud.


                                           5
      Count 1 charged Wright with conspiracy to commit bank fraud, in violation of

18 U.S.C. §§ 1344 and 1349. “[C]onspiracy to commit a particular substantive

offense cannot exist without at least the degree of criminal intent necessary for the

substantive offense itself.” United States v. Robertson, 473 F.3d 1289, 1292 (10th

Cir. 2007) (quoting Ingram v. United States, 360 U.S. 672, 678 (1959)). And bank

fraud requires intent to defraud a financial institution. United States v. Gallant, 537

F.3d 1202, 1223 (10th Cir. 2008). In this circumstance, our circuit’s pattern jury

instructions favor listing “intent to defraud” as an element of conspiracy to commit

bank fraud. Tenth Circuit Pattern Jury Instructions Criminal § 2.19 (Use Note). Here,

the district court’s conspiracy instruction neglected to expressly include this intent-

to-defraud element.

      Even so, we disagree with Wright that the district court’s straying from the

most proper instruction amounts to error in his case.3 See United States v. Knight,

659 F.3d 1285, 1287 (10th Cir. 2011) (in reviewing jury instructions for error, we

read and evaluate them in their entirety to determine whether the instructions as a

whole fairly, adequately, and correctly state the governing law and provide the jury

with an ample understanding of the applicable principles of law). Under Instruction

14—the conspiracy instruction—the district court informed the jury that it could not

convict of conspiracy absent finding that Wright had agreed with another person to

commit “bank fraud”:

      3
        We don’t address whether the deficiency would have mattered had the jury
convicted on the conspiracy count but acquitted on all the bank-fraud counts.

                                            6
      The defendant Bruce Carlton Wright is charged in Count 1 with
      conspiring to commit bank fraud. It is a crime for two or more people to
      agree to commit a crime. To find the defendant guilty of conspiracy to
      commit bank fraud you must be convinced the government has proved
      each of the following beyond a reasonable doubt:

             First: two or more people reached an agreement to commit the
             crime of bank fraud;

             Second: the defendant knew the essential objectives of the
             conspiracy;

             Third: the defendant knowingly and voluntarily participated in
             the conspiracy; and

             Fourth: the alleged coconspirators were interdependent.

R. Vol. 1 at 45 (emphasis added). And under Instruction 15, the district court told the

jury that bank fraud required proof that Wright had “acted with intent to defraud.” Id.

at 47; see Weeks v. Angelone, 528 U.S. 225, 234 (2000) (“A jury is presumed to

follow its instructions,” and “to understand a judge’s answer to its question.”). Hence

the conspiracy instruction incorporated “intent to defraud” into its elements by

requiring an agreement to commit bank fraud.4




      4
         Because Wright fails the first step of the plain-error analysis—error—we
need not reach the remaining three steps. Even so, we note that Wright could not
show that his claimed error affected his substantial rights. In convicting Wright on
individual bank-fraud counts, the jury necessarily found that Wright had acted with
intent to defraud in those instances. In such circumstances, where a conspiracy
instruction incorporates a missing intent element by reference to the instruction
governing the substantive crime, we sustain the conspiracy conviction against a
challenge that its instruction missed an element. See Robertson, 473 F.3d at 1291–93.


                                           7
II.   Wright waived any objection to the district court’s response to a jury
      question by failing to argue plain error on appeal.

      During deliberations, the jury sent the district court a note asking, “Your

Honor, does the defendant have to be guilty of Count No. 1 in order to be guilty or

not guilty of other counts.”5 R. Vol. 2 at 1614. In conferring with counsel, the district

court stated its belief that the proper response was “no.” Id. It proposed to respond,

“No, the counts should be reviewed separately.” Id. at 1618. Wright’s counsel stated

that he preferred that the court respond, “You have all the law necessary.” Id. The

district court asked Wright’s counsel, “[A]re you saying that it would be legally

incorrect to say ‘no’?” Id. Wright’s counsel responded, “No, sir. I think the answer is

– I think legally the answer is ‘no.’” Id. Wright’s counsel then requested that the

court respond, “You must decide whether the government has proven each and every

element of each count in the indictment and you must consider each count

separately.”6 Id. at 1619. Over the general objection of Wright’s counsel, the district

court responded to the jury, “No, you must consider each count separately.” Id.

      On appeal, Wright still concedes that the district court correctly answered the

note “No” for the jury’s consideration of the bank-fraud counts based on Wright’s

own conduct. But, now for the first time, he argues a new point—that the correct


      5
        Our circuit’s pattern jury instructions favor instructing the jury to separately
consider the evidence on each count. Tenth Circuit Pattern Jury Instructions Criminal
§ 1.22. Here, the jury instructions didn’t include this instruction.
      6
          This response would not have answered the jury’s question.


                                            8
answer was “Yes” for bank-fraud convictions based on Blaksley’s acts and not his

own—the Pinkerton theory of liability.7 To convict Wright of bank fraud on

Pinkerton liability, the jury would have to convict him of Count 1—conspiracy to

commit bank fraud. So, Wright says, the district court’s written response to the jury

was incorrect—it enabled the jury to acquit him of the conspiracy but still convict

him for bank fraud based on Pinkerton liability. From this, Wright claims that we

can’t know whether the jury convicted Wright of bank fraud for his own acts, or

instead for Blaksley’s acts under Pinkerton.

      Because Wright didn’t object on Pinkerton grounds to the district court’s

written response to the jury’s question, he forfeited that argument. Even though

Wright objected generally, he didn’t object on Pinkerton grounds and never presented

his current argument to the district court. When a defendant objects at the district

      7
        See Pinkerton v. United States, 328 U.S. 640, 646–48 (1946); United States
v. Rosalez, 711 F.3d 1194, 1208 (10th Cir. 2013) (Pinkerton stands for the
“longstanding rule that a party to a continuing conspiracy may be responsible for
substantive offenses a coconspirator commits”) (quoting United States v. Dumas, 688
F.2d 84, 87 (10th Cir. 1982)). The instruction in this case stated as follows:

      If you find the defendant guilty of the conspiracy charged in Count One
      and you find beyond a reasonable doubt that during the time the
      defendant was a member of that conspiracy another coconspirator
      committed any of the specific offenses in Counts Two through Thirteen,
      and that specific offense either was committed to achieve an objective
      of, or was a foreseeable consequence of, the conspiracy, then you may
      find the defendant guilty of that specific offense, even though the
      defendant may not have participated in any of the acts which constitute
      that specific offense.

R. Vol. 1 at 49.


                                           9
court but raises a different argument on appeal, we review for plain error. United

States v. Sorensen, 801 F.3d 1217, 1238 (10th Cir. 2015). Thus, Wright must satisfy

the plain-error standard to obtain appellate relief.

      But on appeal, Wright doesn’t argue that the district court plainly erred in its

response to the jury’s question. Instead, he argues that the district court abused its

discretion. We have stated that “the failure to argue for plain error and its application

on appeal . . . surely marks the end of the road for an argument for reversal not first

presented to the district court.” Richison v. Ernest Group, Inc., 634 F.3d 1123, 1131

(10th Cir. 2011). And we have repeatedly declined to consider arguments under the

plain-error standard when the defendant fails to argue plain error. See, e.g., United

States v. De Vaughn, 694 F.3d 1141, 1159 (10th Cir. 2012) (refusing to discuss

merits where the defendant “has not even tried to show how the alleged errors were

‘plain’”); United States v. Lamirand, 669 F.3d 1091, 1098 n.7 (10th Cir. 2012) (“Mr.

Lamirand has not asked us to review his late-blooming argument for plain error.

Accordingly, we decline to do so and will not definitively opine on the merits of this

argument.”). Thus, we decline to review Wright’s argument under the plain-error

standard.8



      8
         Even if we considered Wright’s argument under the plain-error standard, we
would find no error. First, the district court’s Pinkerton instruction itself shows the
jury would not be led astray as Wright fears. The first sentence of the Pinkerton
instruction tells the jury that Pinkerton liability depends on a conspiracy conviction.
The district court’s response to the jury’s question did nothing to contradict this
language. Second, the jury did convict Wright of conspiracy to commit bank fraud, so

                                            10
III.     The district court properly exercised its discretion in denying Wright’s
         Motion for New Trial.

         Wright filed a Motion for New Trial under Federal Rule of Criminal Procedure

33, arguing that the government withheld from him during trial a Victim Impact

Statement that the Bank’s President, David Moore, prepared for his coconspirator

Blaksley’s upcoming sentencing. In the Victim Impact Statement, dated a week

before Wright’s trial, Mr. Moore reported that Blaksley had continued interfering

with the Bank’s attempt to recover assets even after the Bank obtained a charging

order.9 In particular, Mr. Moore reported that Blaksley had intentionally withheld

distributions from one of his limited liability companies to prevent the Bank from

recovering money under its charging order against that company. Even though the

FBI agent and the Assistant United States Attorney knew about this information,

Wright says, the government withheld this information from him until after his trial.

Wright claims this information would have helped him further impeach Blaksley at

trial.

         The district court denied Wright’s Motion for New Trial, concluding that the

Victim Impact Statement introduced at Blaksley’s sentencing hearing was merely

cumulative impeachment evidence. Wright seeks a new trial, arguing that the

it had full basis to convict Wright on the bank-fraud counts either for his own acts or
Blaksley’s.
         9
        A charging order is a “statutory procedure whereby an individual partner’s
creditor can satisfy its claim from the partner’s interest in the partnership.” Charging
Order, Black’s Law Dictionary (10th ed. 2014); see Okla. Stat. Ann. tit. 18, § 2034.


                                           11
government withheld exculpatory evidence in violation of Brady v. Maryland, 373

U.S. 83 (1963).10

      To obtain a new trial based on a Brady violation, Wright must show that

“(1) the prosecution suppressed evidence, (2) the evidence was favorable to [Wright],

and (3) the evidence was material.” Velarde, 485 F.3d at 558 (quoting United States

v. Quintanilla, 193 F.3d 1139, 1149 (10th Cir. 1999)). “Due process mandates

disclosure by the prosecution of all evidence that favors the defendant and is

‘material either to guilt or punishment.’” Id. at 558–59 (quoting United States v.

Robinson, 39 F.3d 1115, 1118 (10th Cir. 1994)).

      Addressing the first two factors, the government acknowledges that it didn’t

furnish Wright the Victim Impact Statement until after trial. And the Victim Impact

Statement perhaps was marginally favorable to Wright. Evidence is favorable if it is

exculpatory or impeaching. Douglas v. Workman, 560 F.3d 1156, 1172–73 (10th Cir.

2009). “Impeachment evidence is exculpatory for Brady purposes.” United States v.

Cooper, 654 F.3d 1104, 1119 (10th Cir. 2011) (quoting United States v. Smith, 534

F.3d 1211, 1222 (10th Cir. 2008)). Here, Wright contends that he could have

impeached Blaksley with information from the Victim Impact Statement about

Blaksley’s efforts to frustrate the Bank’s recoupment efforts. Specifically, at trial,

      10
         In Brady, the Supreme Court held “that the suppression by the prosecution
of evidence favorable to an accused upon request violates due process where the
evidence is material either to guilt or to punishment, irrespective of the good faith or
bad faith of the prosecution.” Strickler v. Greene, 527 U.S. 263, 280 (1999) (quoting
Brady, 373 U.S. at 87). The Court also held that the duty to disclose such evidence is
applicable even if the accused hasn’t requested it. Id.

                                           12
Wright wanted to impeach further Blaksley’s direct testimony that he had “accepted

responsibility” for his crime.11 R. Vol. 2 at 1118.

      In any event, Wright’s Brady claim fails on the third step because the

information in the Victim Impact Statement was not material. Evidence is material if

“there is a reasonable probability that, had the evidence been disclosed to the

defense, the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the outcome.”

Cooper, 654 F.3d at 1119 (quoting United States v. Torres, 569 F.3d 1277, 1282

(10th Cir. 2009)). To make this determination, we view the suppressed evidence’s

significance against the record as a whole. Id. at 1120.

      At trial, even without the Victim Impact Statement, Wright impeached

Blaksley and attacked his credibility several different ways. After thoroughly

reviewing the record, we agree with the district court that Blaksley’s credibility was

“ably and significantly undermined” at trial. R. Vol. 1 at 126. For example, during

cross-examination, Blaksley admitted that he had stolen money from the Bank and

had repeatedly lied under oath to keep the money fraudulently obtained from the

Bank. Blaksley also admitted that he had lied under oath at a receivership hearing to

      11
        Here, any impeachment value is questionable from the start. “Acceptance of
responsibility” is a term of art in the advisory sentencing guidelines. U.S. Sentencing
Guidelines Manual § 3E1.1 (U.S. Sentencing Comm’n 2014). In evaluating whether a
defendant has accepted responsibility, the guideline commentary lists several
considerations, including whether the defendant has truthfully admitted the offense
conduct. On cross-examination, Blaksley testified that by “acceptance of
responsibility” he meant “I admitted to the government for what I felt like I did
wrong.” R. Vol. 2 at 1118.

                                           13
prevent the Bank from recovering the value of its lent money. So, even without the

Victim Impact Statement, Wright still showed that Blaksley had obstructed the

Bank’s recovery.

       “Where evidence ‘insignificantly impact[s] the degree of impeachment,’ it

generally will ‘not be sufficient to meet the . . . materiality standard.’” Cooper, 654

F.3d at 1120 (alteration and omission in original) (quoting Douglas, 560 F.3d at

1174). For instance, where a defendant has already attacked a witness’s credibility,

“additional impeachment evidence will generally be immaterial and will not provide

the basis for a Brady claim.” Id. (quoting Nuckols v. Gibson, 233 F.3d 1261, 1267 n.8

(10th Cir. 2000)). The record confirms that Wright effectively impeached Blaksley at

trial. Any additional impeachment evidence would have been cumulative and

insufficient to support a Brady violation.

      Further, we agree with the district court’s position that Wright’s not having the

Victim Impact Statement does not undermine confidence in the outcome. Notably,

the Victim Impact Statement doesn’t address any of Blaksley’s testimony about

Wright’s guilt. Instead, it simply concerns Blaksley’s conduct after he and Wright

committed their crimes. The government presented testimony from Blaksley’s

employees and the Bank’s employees to establish Wright’s role. Even if the Victim

Impact Statement would meaningfully have cast further doubt on Blaksley’s

credibility, we agree with the district court that the government overwhelmingly

proved Wright’s guilt. We are convinced that the jury would have convicted Wright



                                             14
even if he had the Victim Impact Statement before trial. Thus, the district court

properly exercised its discretion in denying Wright’s Motion for New Trial.

IV.   Wright cannot show that the district court plainly erred in calculating his
      loss and restitution.

      Wright claims the district court erred in calculating the Bank’s loss for

sentencing and in calculating the amount of restitution Wright owed under the

Mandatory Victims Restitution Act (MVRA). See 18 U.S.C. § 3663A. Based on

Wright’s fraudulent draw requests, the PSR recommended holding him accountable

for $1,094,490.60 in actual losses to the Bank. After Wright accepted the PSR as

written, the district court imposed the PSR’s loss and restitution recommendations.

The district court attributed $1,094,490.60 in loss to Wright, resulting in an adjusted

offense level of 23 (a base-offense level of 7 plus 16 levels for loss exceeding

$1 million).

      Together with Wright’s criminal history category I, the advisory guideline

range was 46–57 months. The district court granted Wright’s motion to vary

downward two levels for anticipated changes to the Sentencing Guidelines, reducing

the guideline range to 30–37 months. From this range, the district court sentenced

Wright to 33 months’ imprisonment and ordered that he pay $1,094,490.60 in

restitution. Now Wright claims that the district court plainly erred in calculating loss

and restitution by not reducing loss and restitution by the Bank’s foreclosure

recovery. Because Wright asserts the same arguments for both loss and restitution,

we review these issues together.


                                           15
       Under the sentencing guideline governing economic offenses, we calculate

Wright’s offense level largely based on the amount of loss. See U.S. Sentencing

Guidelines Manual § 2B1.1(b)(1) (U.S. Sentencing Comm’n 2014). In determining

loss, the district court must use the greater of the actual loss or intended loss. Id.

§ 2B1.1 cmt. 3(A). Actual loss is “the reasonably foreseeable pecuniary harm that

resulted from the offense.” Id. § 2B1.1 cmt. 3(A)(i). “Where a lender has foreclosed

and sold the collateral, the net loss should be determined by subtracting the sales

price from the outstanding balance on the loan.” United States v. Washington, 634

F.3d 1180, 1184 (10th Cir. 2011); see USSG § 2B1.1 cmt. 3(E)(ii) (“Loss shall be

reduced by . . . the amount the victim has recovered at the time of sentencing from

disposition of the collateral . . . .”). “The court need only make a reasonable estimate

of the loss” and it may use loss information that is supported by a preponderance of

the evidence. USSG § 2B1.1 cmt. 3(C); Washington, 634 F.3d at 1184.

       “A district court may order criminal restitution only as authorized by federal

statute.” United States v. Ferdman, 779 F.3d 1129, 1131 (10th Cir. 2015). Here, the

district court ordered Wright to pay restitution under the MVRA. See 18 U.S.C.

§ 3663A. The MVRA mandates that district courts order restitution under convictions

for fraud or deceit. 18 U.S.C. § 3663A(c)(1)(A)(ii). Wright agrees that the statute

required the district court to order restitution, but he disputes the district court’s

restitution amount. As in calculating loss under the guidelines, the district court must

reduce Wright’s restitution obligation to account for money received by the victim

from the sale of the collateral to avoid a windfall for the victim. Robers v. United

                                            16
States, 134 S. Ct. 1854, 1857–58 (2014). Wright claims that the district court failed

to credit the Bank’s foreclosure recovery against his loss and restitution amounts but

the government says otherwise.

       One problem for Wright on appeal is that he failed to object to the district

court’s loss calculation and restitution obligation. Before Wright’s sentencing, the

government submitted the Victim Impact Statement from Blaksley’s sentencing

hearing for the district court’s consideration. In that Victim Impact Statement, as

mentioned, Mr. Moore stated that the Bank suffered $4,613,811.67 in total losses,

after crediting the Bank’s foreclosure recovery. The PSR set the amount of loss at

$1,094,490.60, representing the total amount of Wright’s draw requests. Wright

didn’t object to the PSR or any of its contents. Thus, Wright admitted responsibility

for causing $1,094,490.60 in losses to the Bank. United States v. Deninno, 29 F.3d

572, 580 (10th Cir. 1994) (“Failure to object to a fact in a presentence report, or

failure to object at the hearing, acts as an admission of fact.”).

       At Wright’s sentencing, Mr. Moore, the Bank’s president, read the district

court a second statement, once again asserting that Wright and Blaksley’s fraudulent

scheme caused the Bank to suffer total losses of $4,613,811.67. As with the PSR,

Wright didn’t object to Mr. Moore’s calculation of the Bank’s loss. In accordance

with the PSR and Mr. Moore’s written and oral statements, the district court set the




                                            17
Bank’s loss and Wright’s restitution at $1,094,490.60.12 Significantly, Wright did not

object to the statements that the bank’s loss figure had already credited the amount

received from its foreclosure on the mortgaged property.

      Because Wright failed to object to the amount of loss and restitution, we

review for plain error. United States v. Howard, 784 F.3d 745, 748 (10th Cir. 2015).

On appeal, despite his silence in the district court, Wright contends that the district

court erred by failing to reduce the amount of loss and restitution by the amount

recovered after the Bank foreclosed on the property. But under the plain error

standard, Wright waived this challenge by failing to dispute this fact at sentencing.

United States v. Zhou, 717 F.3d 1139, 1154 (10th Cir. 2013).

      “[F]actual disputes regarding sentencing not brought to the attention of the

district court do not rise to the level of plain error.” Howard, 784 F.3d at 749

(quoting United States v. Lewis, 594 F.3d 1270, 1288 (10th Cir. 2010)). In Howard,

the defendant claimed the district court plainly erred in calculating loss for his fraud

conviction by adding moneys lost from second mortgages. Id. We noted that the

challenge to the loss calculation raised solely a fact question. Id. We explained that

“[b]ecause Defendant failed to object to the evidence below, there was no need for

the government to explain why the printout was likely to be accurate.” Id. Thus, we




      12
        The district court didn’t hold Wright accountable for the total losses of
$4,613,811.67. Doing so would have increased Wright’s adjusted offense level two
levels.

                                           18
concluded that the defendant’s fact challenge could not rise to the level of plain error.

Id.

      In Zhou, the defendant argued that the district court had erred under the

MVRA by ordering restitution that included certain unauthorized expenses. 717 F.3d

at 1154. We began by acknowledging that we could properly review for plain error

any legal arguments Zhou had failed to raise in district court. Id. But for unpreserved

factual errors, we restated our rule that even under the plain-error standard, “failure

to assert a factual dispute at sentencing waives the challenge because it prevented . . .

the district court from resolving the fact issue.” Id. We determined that Zhou waived

any challenges to unobjected-to facts found by the district court. Id. at 1154–55.

      Here, as did the defendants in Howard and Zhou, Wright presents a fact

question—did the district court’s loss and restitution amounts credit the Bank’s

foreclosure recovery? Had Wright contested this at sentencing, the district court

could have asked the Bank’s president for more support that the foreclosure recovery

was included in the Bank’s proffered losses. But Wright’s silence to the Bank’s

evidence left the government no need to belabor an already-lengthy sentencing

hearing with more detailed evidence. The same goes for Wright’s not objecting to the

loss and restitution amounts recommended in the PSR. Deninno, 29 F.3d at 580. By

not protesting the loss and restitution amounts in the district court, Wright has

waived them on appeal. See Howard, 784 F.3d at 748; Zhou, 717 F.3d at 1154.




                                           19
                                   CONCLUSION

      Wright fails to show that he is entitled to a new trial and fails to satisfy the

plain-error standard for any of his remaining claims. Thus, the district court’s

judgment is affirmed.




                                           20